Citation Nr: 0019885	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  96-26 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151.

(The issue of entitlement to a fee-basis outpatient card is 
the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant had active duty for training from March 1965 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1999, the RO 
denied service connection for back and left knee disabilities 
and for hearing loss and tinnitus.  The appellant and his 
representative were notified of that determination and of his 
appellate rights in August 1999.  The veteran has not 
appealed that determination.


REMAND

Hearings were held before the undersigned member of the Board 
sitting at Washington D. C. in November 1997 and by a 
videoconference in April 2000.  The veteran testified that he 
enlisted in the regular Army in the early part of 1964 and 
served for several months on active duty at Ft. Polk.  He 
stated that he received a hardship discharge.  He then 
entered the National Guard in early 1965.  He testified that 
a fire had destroyed all documents relative to his period of 
active duty.

This case was previously before the Board in December 1997.  
At that time the case was remanded to the RO for additional 
development of the evidence.  The Board in part requested 
that the RO undertake the necessary development in order to 
verify the appellant's first period of active duty and to 
obtain any associated service medical records.  

In response, the National Personnel Records Center (NPRC) in 
August 1998 stated that all available medical records had 
previously been sent to the RO.  No comment was made 
regarding any prior active duty.  As such, additional 
development is required.  See Stegall v. West, 11 Vet. App. 
268 (1998).

As previously indicated, in August 1999 the RO denied service 
connection for back and left knee disabilities and for 
hearing loss and tinnitus.  The appellant and his 
representative were notified of that determination and of his 
appellate rights in August 1999.  In May  and July 2000the 
appellant submitted additional evidence in conjunction with 
his claim, a portion of which the RO has not had the 
opportunity to review.  It is unclear from his statements 
whether he is disagreeing with the August 1999 decision.  Any 
such issues would be intertwined with the current issue.  The 
Board is of the opinion that this matter should be clarified. 

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the appellant if he 
is disagreeing with the August 1999 
decision by the RO.  Thereafter the RO 
should take the appropriate action.

2. The RO should request the NPRC to 
verify any active duty dates prior to 
March 1965, specifically during 1964 when 
the appellant reportedly served for 
several months in the Regular Army and 
received a hardship discharge.  If prior 
service cannot be verified the NPRC 
should so state.

Thereafter, the case should be reviewed by the RO, to include 
all evidence received since the most recent supplemental 
statement of the case.  If the benefit sought is not granted 
the appellant and his representative should be furnished a 
supplemental statement of the case and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



